Davis, C. J.
This was an action by appellants against appellee, to recover damages occasioned by fire to their fence and growing timber by reason of the alleged negligence of appellee.
On the first of June, 1893, a verdict was returned for appellee. On June 16th, appellants filed a motion for a new trial, which was overruled, and appellants were granted sixty days in which to file a bill of exceptions. There is no independent entry, recital or statement showing the filing of any bill of exceptions. What purports, however, to be a bill of exceptions is copied into the rec*403ord. The entire bill of exceptions, including caption, conclusion and signature of the judge covers eleven lines on one page of the transcript. Attached to this part of the record, by fasteners, is what purports to be some instructions. The transcript has been written with pen and ink, but the instructions are type-written. Whether the instructions were included in the bill of exceptions when signed, by a (here insert) reference thereto, does not appear.
Filed March 13, 1894.
The only question discussed by counsel for appellant relate to the instructions. None of the instructions are referred to by number in the motion for a new trial. No part of the evidence is in the record. There has been no effort to present a reserved question of law under section 642, R. S, 1894 — section 630, R. S. 1881.
Without prolonging this opinion, it will suffice to say, no question is presented by the record for our consideration. Gish v. Gish, 7 Ind. App. 104, 34 N. E. Rep. 305; Patchell v. Jaqua, 6 Ind. App. 70, 33 N. E. Rep. 132; Evansville, etc., R. W. Co. v. Lavender, 7 Ind. App. 655, 34 N.E.Rep. 109; American, etc., Ins. Co. v. Sisk, 9 Ind. App. 305.
Judgment affirmed.